                           United States District Court
                                     for the
                           Southern District of Florida

Broderick      Jabber       Williams, )
Petitioner,                           )
                                      )
v.                                    ) Civil Action No. 18-23529-Civ-Scola
                                      )
Leslie   Billy,      and     others,
Respondents.

      Order Adopting Magistrate Judge’s Report And Recommendation
       This case was referred to United States Magistrate Judge Lisette M. Reid,
consistent with Administrative Order 2003-19 of this Court, for a ruling on all
pre-trial, nondispositive matters and for a report and recommendation on any
dispositive matters. On June 3, 2019, Judge Reid issued a report,
recommending that the Court dismiss this case without prejudice because this
action has been improperly pursued by the Petitioner’s mother, pro se, and not
by the Petitioner himself. (Report of Magistrate, ECF No. 23.) The Petitioner has
not filed objections to the report and the time to do so has passed, considering
that Petitioner is no longer incarcerated.
       The Court has considered Judge Reid’s report, the record, and the
relevant legal authorities. The Court finds Judge Reid’s report and
recommendation cogent and compelling. The Court affirms and adopts Judge
Reid’s report and recommendation (ECF No. 23). The Court dismisses this case
without prejudice for the reasons stated in the report and recommendation
(ECF No. 23). The Court directs the Clerk to close this case. All pending
motions are denied as moot.
       Done and ordered, at Miami, Florida, on June 18, 2019.

                                            _______________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge
